[Cite as Karabogias v. Zoltanski, 2022-Ohio-3548.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


CONSTANTINE KARABOGIAS,                              :

                 Plaintiff-Appellee,                 :
                                                              No. 111062
                 v.                                  :

JOAN ZOLTANSKI,                                      :

                 Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 6, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-16-364810


                                            Appearances:


                 John D. Zoller and B. Nicole Bush, for appellee.

                 Stafford Law Co., LPA, Joseph G. Stafford, and Nicole A.
                 Cruz, for appellant.


MICHELLE J. SHEEHAN, P.J.:

                Plaintiff-appellee Constantine Karabogias (“husband”) and defendant-

appellant Joan Zoltanski (“wife”) were married in 2000. In 2016, husband filed a

complaint for divorce. Wife is an executive at University Hospitals, and there are
significant assets in her retirement accounts, including a 401(K) account, a 403(b)

account, a 457(f) Supplemental Executive Retirement Plan (“SERP”) account, and

her pension with University Hospitals. This appeal concerns her pension only. The

trial court awarded husband 50% of wife’s vested accrued benefit as of July 23, 2019,

although it found the marriage to have terminated on January 8, 2018, the first day

of the divorce trial. The trial court subsequently issued a Qualified Domestic

Relations Order (“QDRO”) regarding the pension. Wife now appeals from that order

and argues the trial court abused its discretion in improperly modifying the

judgment entry of divorce by using a date for the pension that varies from the date

of the termination of the marriage.

            Our review of pertinent case law authority indicates that it is within the

trial court’s discretion to select a date for distribution purposes regarding each

marital asset in order to achieve an equitable division of marital property. We also

find no merit to wife’s claim that the QDRO adopted by the trial court improperly

modified the terms of the judgment entry of divorce. Accordingly, we affirm the

QDRO issued by the trial court.

Background

              The trial for the divorce complaint commenced on January 8, 2018.

It was eventually concluded on May 22, 2019. On October 31, 2019, the trial court

issued a judgment entry of divorce, which provided a very lengthy analysis and

reasoning for its division of marital property, award of child support, and a decision

not to award spousal support to husband.
             The trial court found the duration of the marriage to be from August 5,

2000 (the day the parties were married), to January 8, 2018, which is the date the

divorce trial commenced and is the presumptive date of the termination of the

marriage. Notably, immediately after determining the duration of the marriage, the

court stated that each item of marital property “will not be valued as of January 8,

2018.” The court observed that neither party provided balances as of January 8,

2018, knowing that it would be the presumed date for the end of the financial

marriage and that evidence submitted by the parties did not coincide with

January 8, 2018.    The trial court specifically noted that it “has discretion to

determine the date of valuation which date may vary from asset to asset,” citing

Berish v. Berish, 69 Ohio St.2d 318, 432 N.E.2d 183 (1982), and that, under the facts

of this case, it would be equitable to exercise flexibility as to the valuation dates,

citing Bartley v. Bartley, 3d Dist. Seneca No. 13-92-7, 1992 Ohio App. LEXIS 6570

(Dec. 29, 1992). The court found the exercise of flexibility especially pertinent for

wife’s retirement assets where the values of the assets had been provided by wife.

            The judgment entry of divorce includes a chart of wife’s retirement

accounts with a valuation date of July 23, 2019. It lists her (1) University Hospitals

401(K) account (valued at $18,642.49 as of July 23, 2019), (2) University Hospitals

403(b) account, valued at $541,374.89 as of July 23, 2019, (3) “457(f) SERP” account

(valued at $119,357.10 as of July 23, 2019), and (4) University Hospitals Retirement

Plan (“pension”) (valued at $37,012.88 as of July 23, 2019). The court noted it was

using wife’s own documentation to determine the value of the accounts, explaining
that during the trial in May 2018, it had asked wife to provide the valuation of the

accounts through 2017, yet she only submitted documents regarding the accounts

from 2019. The judgment entry of divorce awarded husband “one half” of her

pension “as the equalizing sum for the [parties’] assets” and ordered husband to

prepare the QDRO.

             After the trial court issued the divorce decree on October 31, 2019,

husband’s counsel filed a motion to adopt a QDRO regarding wife’s pension, which

assigned to husband 50% of wife’s “vested accrued benefit” as of October 31, 2019.

Wife filed an opposition, arguing that the date should be January 8, 2018, and that

the proposed QDRO improperly modified the judgment entry of divorce. The trial

court adopted the QDRO proposed by husband. Wife then appealed from the trial

court’s order in 8th Dist. Cuyahoga No. 110353. During the pendency of the appeal,

husband’s counsel submitted to wife a revised QDRO using a “vested accrued

benefit” date of July 23, 2019, which is the date the trial court used in valuating wife’s

retirement assets in the divorce decree based on the valuation information she

provided. Husband then moved this court for a limited remand to the trial court for

the purpose of allowing the trial court to issue a corrected QDRO using July 23,

2019, as the vested accrued benefit date for the pension. This court granted the

limited remand requested. Wife then filed an opposition with the trial court to the

revised QDRO, arguing the employment of the date of July 23, 2019, in the QDRO

was inconsistent with the terms of the divorce decree.
             Upon remand, on October 29, 2021, the trial court vacated the prior

QDRO utilizing the date of October 31, 2019, and adopted the amended QDRO,

which utilized the date of July 23, 2019, for husband’s vested accrued benefit portion

of the pension. The trial court explained that although it had found the duration of

the marriage to be from August 5, 2000, to January 8, 2018, its judgment entry of

divorce clearly stated that these dates would not be used for valuing the marital

property, because the court was not provided with valuation information as of

January 8, 2018. The court quoted its own statement in the judgment entry of

divorce that the evidence of valuation did not coincide with January 8, 2018, and it

would be equitable for the court to exercise flexibility as to the valuation dates.

             The trial court noted further that wife did not provide valuation of her

pension other than a statement dated July 23, 2019, which was the only evidence

the court could rely on. The court stressed that the employment of the date of

July 23, 2019, for wife’s pension “is correct as to what was used to reach a fair and

equitable distribution of the assets of this marriage” and that it “went through all of

the parties’ marital assets and found that the division of property that it ordered

constituted an equal division of the property.” The court expressly found that “it is

appropriate and consistent with the terms of the Judgment Entry of Decree that

[husband] is awarded 50% of [wife’s] vested accrued benefit as of July 23, 2019.”

             Wife now appeals from the trial court’s October 29, 2021 judgment

adopting the revised QDRO, raising the following assignment of error:
      I. The trial court erred as a matter of law and abused its discretion by
      issuing a QDRO which is inconsistent with the terms and conditions of
      the October 31, 2019 entry of divorce.

              Wife claims that the trial court abused its discretion in awarding

husband 50% of wife’s vested accrued benefit as of July 23, 2019, which she claims

constituted a modification of the judgment entry of divorce. The question on appeal

is whether the trial court abused its discretion in awarding husband wife’s vested

accrued benefit in the pension as of July 23, 2019, a date different from the

termination date of the marriage, to achieve equalization of the marital property.

Law

             Upon granting a divorce, the trial court is required to divide and

distribute the marital assets in an equitable manner. R.C. 3105.171(B). Regarding

the date to be used for valuating the marital assets, R.C. 3105.171(A)(2) provides the

following:

      (2) “During the marriage” means whichever of the following is
      applicable:

      (a) Except as provided in division (A)(2)(b) of this section, the period
      of time from the date of the marriage through the date of the final
      hearing in an action for divorce or in an action for legal separation;

      (b) If the court determines that the use of either or both of the dates
      specified in division (A)(2)(a) of this section would be inequitable, the
      court may select dates that it considers equitable in determining
      marital property. If the court selects dates that it considers equitable
      in determining marital property, “during the marriage” means the
      period of time between those dates selected and specified by the court.

(Emphasis added.)
               The phrase “during the marriage” is statutorily presumed to run from

the   date    of   the   marriage   through   the   date   of   the     final   hearing.

R.C. 3105.171(A)(2)(a). The final hearing date is the presumptive termination date

of the marriage. Bowen v. Bowen, 132 Ohio App.3d 616, 630, 725 N.E.2d 1165 (9th

Dist.1999).   More specifically, the presumptive date for the termination of a

marriage is the first day of trial pursuant to R.C. 3105.171(A)(2). Carreker v.

Carreker, 8th Dist. Cuyahoga No. 93313, 2010-Ohio-3411, ¶ 19.

               However, as this court has recognized, “‘[i]n order to achieve an

equitable distribution of property, the trial court must be allowed to use alternative

valuation dates where reasonable under the particular facts and circumstances of

the case.’” Abernethy v. Abernethy, 8th Dist. Cuyahoga No. 80406, 2002-Ohio-

4193, ¶ 19, quoting Glick v. Glick, 133 Ohio App.3d 821, 828, 729 N.E.2d 1244 (8th

Dist.1999). See also Keating v. Keating, 8th Dist. Cuyahoga No. 90611, 2008-Ohio-

5345, ¶ 23; Weller v. Weller, 11th Dist. Geauga Nos. 2006-G-2723 and 2006-G-

2724, 2007-Ohio-4964, ¶ 29 (while generally the trial court should consistently

apply the same set of dates when valuing marital property, circumstances of some

cases may require the use of different dates for valuation purposes).

               Furthermore, “[t]he choice of a date as of which assets available for

equitable distribution should be identified and valued must be dictated largely by

pragmatic considerations.” Berish, 69 Ohio St.2d at 319, 432 N.E.2d 183. “The trial

court has discretion to determine the date of valuation, and this date may vary from

asset to asset.” Wei v. Jie Shen, 12th Dist. Butler No. CA2002-12-300, 2003-Ohio-
6253, ¶ 21, citing Berish. The trial court, however, “must adequately explain its

reasons for choosing a different valuation date for certain marital assets.” Coble v.

Gilanyi, 11th Dist. Trumbull No. 97-T-0196, 1999 Ohio App. LEXIS 6267, 9 (Dec. 23,

1999).

              “‘“The determination as to when to apply a valuation date other than

the actual date of divorce is within the discretion of the trial court and cannot be

disturbed on appeal absent a demonstration of an abuse of discretion.”’” Abernethy

at ¶ 19, quoting Glick at 828, quoting Gullia v. Gullia, 93 Ohio App.3d 653, 666, 639

N.E.2d 822 (8th Dist.1994) See also Hissa v. Hissa, 8th Dist. Cuyahoga Nos. 93575

and 93606, 2010-Ohio-3087, ¶ 17 (as long as the trial court adequately explains its

reasoning for choosing the date it does for valuing property, a reviewing court will

give deference to its decision); Pearlstein v. Pearlstein, 11th Dist. Geauga No. 2008-

G-2837, 2009-Ohio-2191, ¶ 87-88 (the trial court may use a different valuation date

for certain marital assets provided it adequately explains the reasons); Kramer v.

Kramer, 8th Dist. Cuyahoga No. 74166, 1999 Ohio App. LEXIS 3491, 7 (July 29,

1999) (the trial court did not abuse its discretion when it explained the deviation in

valuation dates, which were selected to promote equity and were logically related to

the facts of the case). While the trial court should consistently apply the same set of

dates when evaluating all marital property, the trial court has the discretion to use

different valuation dates where the valuation at a certain date was the only evidence

before the trial court. Homme v. Homme, 12th Dist. Butler No. CA2010-04-093,

2010-Ohio-6080, ¶ 62.
Analysis

               Here, the judgment entry of divorce includes a chart of the values of

wife’s retirement accounts as of July 23, 2019, based on the documents provided by

wife. When addressing the termination date of the marriage, the court found the

marriage to terminate on January 8, 2018, the first date of the final hearing, but

specifically stated that “each item of marital property will not be valued as of

January 8, 2018,” because wife had not provided valuation of her retirement assets

as of the trial date, even though the court had requested it. The court also stated

that it could consider the lack of temporary support to husband in calculating the

valuation date. In addition, the court made ten findings in the judgment entry of

divorce to support its division of all marital assets.         Regarding the couple’s

retirement benefits, the trial court found that “[husband] has depleted all of his

retirement assets, while [wife] has most of hers intact with the exception of a loan

for the children’s private school tuition.” Regarding wife’s pension, the court relied

on the only valuation in evidence; after a lengthy analysis, the trial court awarded

husband “one half” of wife’s pension (valued at $37,012.88 as of July 23, 2019, based

on documentation submitted by wife) without expressly stating the award was one

half of wife’s pension as of July 23, 2019. Subsequently, on October 29, 2021, the

trial court issued a judgment entry stating that the date of July 23, 2019, was

correctly used to reach a fair and equitable distribution of the marital assets.

              “It is well settled that a trial court has the discretion to interpret or to

clarify its own orders and that such an interpretation will not be reversed absent an
abuse of discretion.” Bohannon v. Cincinnati, 1st Dist. Hamilton No. C-020629,

2003-Ohio-2334, ¶ 9. See also Tekamp v. Tekamp, 12th Dist. Warren No. CA2018-

08-092, 2019-Ohio-2382, ¶ 26 (trial courts have the right to interpret and explain

their own entries). Here, in the October 29, 2021 judgment entry adopting the

amended QDRO, the trial court clarified and confirmed that the divorce decree used

an alternative date — July 23, 3019 — for the division of wife’s pension because wife

failed to submit evidence of value as of the date of the trial, and the trial court also

affirmed that the utilization of the alternative date would achieve an equitable

division.1

               For her claim that the trial court modified the judgment entry of

divorce, wife focuses on the trial court’s use of the words “marital portion” when it

stated in the judgment that husband was awarded the “marital portion” of wife’s

retirement assets: $210,433.24 of the University Hospitals 403(b) and “one half” of


1 In Rief v. Rief, 2d Dist. Miami No. 06-CA-47, 2008-Ohio-266, ¶ 10-14, the Second
District considered the issue waived if the valuation evidence was not offered. In that
case, the husband claimed the marital assets should be valued as of the date of the parties’
separation. The Second District concluded that because the husband failed to offer
sufficient evidence showing the value of the assets as of the separation date, he waived
any error in the trial court’s adoption of different values based on evidence that was
offered.

At oral argument in the instant case, wife emphasized that documentation regarding the
valuation of the pension was not necessary because the pension is a “defined benefits
plan.” Wife’s claim is not supported by the case law authority. “[A]n assigned value for
pension funds is necessary for adequate appellate review” and “[a] court’s decision to
simply divide the marital portion of a pension equally between the two parties, without
designating a specific dollar value to the marital portion of the pension, represents an
abuse of discretion.” Derrit v. Derrit, 163 Ohio App.3d 52, 2005-Ohio-4777, 836 N.E.2d
39, ¶ 40 (11th Dist.). See also Willis v. Willis, 19 Ohio App.3d 45, 48, 482 N.E.2d 1274
(11th Dist.1984).
University Hospitals Pension. She argues that by using the term “marital portion,”

the court awarded husband only the benefits earned before January 8, 2019, the date

of the termination of the marriage. The choice of the term “marital portion” in the

court’s statement does not have the significance claimed by wife.                She cites

R.C. 3105.171 in support of her claim, but that statute only defines “marital

property,” which is all property currently owned by either or both spouses, including

the retirement benefits, that was acquired by either or both spouses during the

marriage. R.C. 3105.171(A)(3)(a)(i). Furthermore, regarding what “during the

marriage” means, the statute specifically permits the trial court to “select dates that

it considers equitable in determining marital property.” R.C. 3105.171(A)(2)(b).

Wife’s claim in reliance of the purported significance of the trial court’s use of the

term “marital portion” is not well taken.2

               The courts have long recognized that the trial court has broad

discretion in determining the date of valuation to arrive at an equitable division of

marital assets. The record here reflects that the trial court adequately explained its

reasons for utilizing an alternative valuation date to achieve equity. Accordingly, we

find no abuse of discretion. The sole assignment of error is without merit. The trial

court’s judgment is affirmed.



2While  we recognize that the trial court employed a date for husband’s entitlement to
wife’s pension beyond the termination date of the marriage, we note R.C. 3105.171(A)(2)
allows an alternative date and does not expressly prohibit the use of such a date to achieve
an equitable distribution. See, e.g., Metz v. Metz, 1st Dist. Hamilton No. C-050463, 2007-
Ohio-549, ¶ 19 (the trial court is within its discretion to include income earned beyond
the termination date of the marriage for an equitable distribution of marital property).
              Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, domestic relations division, to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



_________________________________
MICHELLE J. SHEEHAN, PRESIDING JUDGE

LISA B. FORBES, J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR